DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/21 has been entered.
Claims 2 and 6 are cancelled. Claims 1, 3-5 and 7-8 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 2018/0294597, previously cited) in view of Chen (US 2012/0084967, previously cited) and in further view of Golbayani, et al. (WO 2017/030907, herein Golbayani).1	Regarding claims 1 and 5, Fuller teaches a product anti-counterfeiting method based on a material signature blockchain and ant-counterfeiting system containing modules to perform the method, comprising: 2	detecting the signature information of the product based on the chemical signature (paragraphs 0064-0065);	storing the signature information in the blockchain, and storing a product information of the product in the blockchain (paragraph 0065); 	associating the signature information and the product information (paragraphs 0064-0065);	wherein the data stored in the blockchain comprises public data and private data, on-chain users are capable of querying the public data, and on-chain users are capable of querying the private data after being authorized (paragraph 0066: validation with a remote device); 	obtaining the signature information of the product offline, and comparing the signature information of the product obtained offline with the signature information of the product queried by the user on the chain to verify the authenticity (paragraph 0066: validation within first computing device).	Fuller does not explicitly teach generation of a QR code: generating a QR code of the product, and engraving the QR code on a certain part of the product after the signature information and the product information are chained.	Chen teaches generation of a QR code: generating a QR code of the product, and engraving the QR code on a certain part of the product after the signature information and the product information are chained (paragraphs 0014 & 0019).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Fuller and Chen, because such a combination furthers Fuller’s aim of supply chain integrity (paragraph 0003 of Fuller).	Fuller in view of Chen does not explicitly teach the labeling the product with the chemical .
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Chen and Golbayani and in further view of Li (US 2019/034078, previously cited).3	Regarding claims 3 and 7, Fuller in view of Chen and Golbayani teaches the method and system of claims 1 and 5, as discussed above.	Fuller in view of Chen and Golbayani does not explicitly teach the blockchain is a consortium blockchain.	Li teaches the blockchain is a consortium blockchain (paragraphs 0008 & 0042).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Fuller, Chen, Golbayani and Li, because such a combination increases the security of the method and system (paragraph 0008 of Li), furthering Fuller’s aim of supply chain integrity (paragraph 0003 of Fuller).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 7-8 have been considered but are moot in view of the new grounds of rejection. New reference Golbayani has been used to teach the newly added limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In addition to the cited portions of each reference, please see also the associated figures.
        2 See also additional discussion below in the “Response to Arguments” section.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.